OPINION — AG QUESTION: "I WOULD LIKE AN OPINION AS TO WHETHER OR NOT THE OKLAHOMA LEGISLATURE COULD MAKE AN APPROPRIATION TO THE GOVERNOR OF OKLAHOMA TO REIMBURSE HIM FOR THE ACTUAL AND NECESSARY EXPENSE INVOLVED IN THE PREPARATION OF HIS BUDGET WHICH HE SUBMITS TO THE LEGISLATURE ON THE SECOND DAY OF HIS TERM OF OFFICE. THIS, IN ALL LIKELIHOOD WOULD INVOLVE EXPENDITURES PRIOR TO THE TIME HE TAKES HIS OFFICE. HOWEVER, IT IS NECESSARY IN CONNECTION WITH ONE OF HIS IMPORTANT ACTS AS GOVERNOR OF THE STATE OF OKLAHOMA. (A) I WOULD LIKE TO KNOW IF THIS WOULD BE POSSIBLE FOR FUTURE GOVERNORS (B) I WOULD LIKE TO KNOW IF GOVERNOR BELLMON CAN BE LEGALLY REIMBURSED FOR THE ACTUAL AND NECESSARY EXPENSES IN THE PREPARATION OF HIS BUDGET WHICH HE SUBMITTED TO THE 29TH LEGISLATURE SESSION ON JANUARY 15?" — AFFIRMATIVE CITE: ARTICLE X, SECTION 15, 62 O.S. 1961 41.32 [62-41.32] (FRED HANSEN)